Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed January 14th, 2022 has been entered. Claims 1-11 are currently bending in the application.  As was discussed during the interview on December 9th, 2021, the rejections under 35 U.S.C. 102 over Kim’623 and WO’437 as previously set forth in the Non-Final Office Action dated September 15th, 2021 have been withdrawn. However, the claim set has now been rejected over WO’437 (now referred to as Tan below) and others over 35 U.S.C. 103.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (WO 2017032437 A1), hereinafter Tan. The English equivalent U.S. 2019/0011834 A1 will be used for citation references.
Regarding claim 1, Tan teaches a photosensitive resin composition ([0022]) including: (A) a binder resin ([0022]), (B) a quinonediazide adduct of a phenol compound ([0022]) having 3 or more phenolic hydroxyl groups (3 to 5; see [0043]), and a black coloring agent ([0078]), wherein the quinonediazide adduct (B) includes: (b) a quinonediazide adduct wherein 1 to 3 (3 to 5 hydroxyl groups, 2 to 3 of which are free, and at least one of which is replaces; [0043]) of the hydroxyl groups of the phenolic hydroxyl groups of the trivalent or greater phenol compound is/are replaced by a structure(s) represented by formula (I) or (II) ([0044]), with a preference of only one replacement. Tan does not specifically teach the use of a mixture of esters with different numbers of replaced hydroxyl groups. However, Tan does allow for the use of one or a mixture of isomers (corresponding to the instant (I) and (II) formula), and it is well known in the art, when a list of alternative options is taught for use in the capacity of a specific component role, to use a mixture of said alternatives in said capacity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have used a mixture of DNQ sulfonic esters of a polyhydroxybenzophone with different numbers of hydroxyl group replacements (such as a mixture wherein 60 mol% have either 1 or 2 hydroxyl group replacements) instead of a singular ester species as the DNQ sulfonic ester of Tan. Tan teaches that the DNQ esters may have, preferably, between 1 and 3 hydroxyl groups replaced and while the use of a combination of these species is not specifically taught by Tan, it is well known in the art to use alternatives in both the singular and in combination when a list of alternatives is taught. Thus, one of ordinary skill in the art would have reasonably expected similar results from the use of a mixture of ester species with varying replacement amounts as compared to the taught use of a singular species with only one replacement amount.
Regarding claim 7, Tan further teaches an organic EL element ([0002]) insulation film ([0001]) comprising a cured comprising a cured product of the photosensitive resin composition according to claim 1 ([0001]).
Regarding claim 8, Tan further teaches an organic EL element ([0002]) barrier rib ("bank structure", [0001]; ) comprising a cured comprising a cured product of the photosensitive resin composition according to claim 1 ([0001]).
Regarding claim 9, Tan further teaches an organic EL element ([0002]) comprising a cured comprising a cured product of the photosensitive resin composition according to claim 1 ([0001]).
Regarding claim 10, Tan further teaches a method for producing a radiation lithography structure ([0021]), the method including: (1) a coating step in which a photosensitive resin composition according to claim 1 is dissolved in a solvent and coated onto a substrate ([0023]), (2) a drying step in which the solvent in the coated photosensitive resin composition is removed ([0024]), (3) an exposure step in which radiation is irradiated through a photomask ([0025]), (4) a developing step in which a pattern is formed by alkali (see [0088]) development ([0026]), and (5) a heat treatment step ([0026]) in which heating is carried out at a temperature of 100 to 350°C (see [0088]).
Regarding claim 11, Tan further teaches that the binder resin (A) contains a phenol resin (novolak resin; [0022]).

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (WO 2017032437 A1), hereinafter Tan, as applied to claim 1 above, and further in view of Liu et al. (U.S. 2012/0287393 A1), hereinafter Liu.
Regarding claims 2 and 3, Tan does not teach that the trivalent or greater phenol compound (polyhydroxybenzophenone; [0001]) has 3 or more aromatic rings, rather that is has 2 aromatic rings.
Liu teaches ([0008]) a known photosensitive resin composition including: (A) a novolak resin, (B)  a diazonapthoquinone sulfonic ester of a polyhydroxy compound (see [0023]), and (C) a black (see [0037]-[0045]) coloring agent. Lui further teaches that, in the capacity of the polyhydroxy compound, hydroxyaromatic compounds such as  1-[1-(4-hydroxylphenyl)isopropyl]-4-[1,1-bis(4-hydroxyphenyl)ethyl] benzene ([0027]; identical to formula (III) of instant claim 3) are alternatives to polyhydroxybenzophenones (see [0024] of Liu and compare with [0047] of Tan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the polyhydroxybenzophenone compound used for the diazonapthoquinone sulfonic ester of Tan with a hydroxyaromatic compound taught by Liu such as 1-[1-(4-hydroxylphenyl)isopropyl]-4-[1,1-bis(4-hydroxyphenyl)ethyl] benzene (which has 3 aromatic rings and is identical to formula (III) of instant claim 3). As Liu establishes these compounds as art recognized alternatives in the capacity of the polyhydroxy compound (further analogous as shown above), one of ordinary skill in the art would have a reasonable expectation of similar results for this substitution.
Regarding claims 4 and 6, Tan further teaches that the content of the binder resin (A) (cresol resin, [0040]) is 300 to 2000 parts by mass (15% to 30% by weight, [0040]) with respect to 100 parts (1.5% to 5% by weight, [0050]) by mass as the total amount of the quinonediazide adduct (B). [15/1.5 * 100 = 1000; 15/5 * 100 = 300; 30/1.5 *100 = 2000; 30/5 * 100 = 600; Range = 300 to 2000] This range overlaps with the claimed range for the values of 300 to 1000 parts by mass of (A). However, Tan is silent on the content and specific identity of the black dye ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the content of cresol resin of Tan with respect to 100 parts by mass as the total amount of the diazonapthoquinone sulfonic ester of Tan to be 300 to 1000 parts by mass. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Liu (analogous as shown above) further teaches that black coloring agent (C) may be Solvent Black 27, 29 or 34 ([0045]), and that the content of the black coloring agent is 0.83 to 30 parts by mass (0.5 to 3 parts, [0046]) with respect to 100 parts (10 to 60 parts, [0035]) by mass as the total amount of the naphthoquinone diazide sulfonic acid ester (B). [0.5/10 * 100 = 5; 0.5/60 * 100 = 0.83; 3/10 * 100 = 30; 3/60 * 100 = 5; Range = 0.83 to 30] This range overlaps with the claimed range for the values of 15 to 30 parts by mass of the black coloring agent (C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the black dye of the composition of Tan to be Solvent Black 27, 29, or 34 and to have a content of 15 to 30 parts by mass with respect to 100 parts by mass as the total amount of the diazonapthoquinone sulfonic ester of Tan, per the teachings of Liu. As Tan is silent on the content and specific identity of the taught black dye, one of ordinary skill would have looked to the art (such as Liu) for guidance in selecting a specific dye and determining the content. Furthermore, [in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (WO 2017032437 A1), hereinafter Tan, as applied to claim 1 above, and further in view of Sasaki et al. (JP 2002116536 A), hereinafter Sasaki.
Regarding claim 5, Tan does not teach that the binder resin (A) is at least one of (a1) and (a2) of the instant claim, rather that it is a cresol novolak resin (which is an (a3) other alkali-soluble resin; see [0052] of applicant’s specification).
Sasaki teaches a known photosensitive resin composition for an organic EL insulating film ([0004]) including: (A) an alkali soluble resin ([0005]), (B) a quinonediazide adduct of a phenol compound having 3 or more phenolic hydroxyl groups ([0005], see [0031]), and a black (see [0036]) coloring agent ([0005]). Sasaki further teaches that, in the capacity of the of the alkali soluble resin, a novolak resin is an alternative to (a1) alkali-soluble copolymers of a polymerizable monomer having an alkali-soluble functional group, and another polymerizable monomer ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the novolak resin of Tan with the alkali-soluble copolymers of a radical polymerizable monomer having a phenolic hydroxyl group or a carboxyl group, and other radical polymerizable monomers taught by Sasaki. As Sasaki establishes these resins as art recognized alternatives, one of ordinary skill in the art  would have a reasonable expectation of similar results for this substitution.

Response to Arguments
Applicant’s arguments, see pages 7 to 10, filed January 14th, 2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tan et al. (WO 2017032437 A1), hereinafter Tan, (and others) under 35 U.S.C. 103.
Applicant’s arguments that neither Kim’623 nor Tan (referred to as WO’437) explicitly teach the use of both quinonediazide adducts corresponding to (b1) and (b2) in combination is found to be persuasive, as previously discussed in the previous interview. However, upon further consideration and as previously discussed in the interview, the use of such a combination is found to be obvious in view of the teachings of Tan and that which is well known in the art, as described in the rejection above.

Applicant's arguments, see page 10 to 12, filed January 14th, 2022, with respect to the unexpected superior result of the claimed combination, have been fully considered but they are not persuasive.
As previously stated in the interview, it is the judgement of the Examiner that the empirical data provided in the specification does not substantially show and support unexpected results in the inventive example relative to the comparative examples. Of the 3 result variables (developing property, pattern formability, and OD value): OD value showed no difference between inventive examples and comparative examples; alkali developing property is not adequately defined and/or measures in a quantitated way which would show statistical significance, instead being reported as “good” or “poor” bases no there being “no residue” or there being “any residue”; and all the Comparative examples are disqualified (“not assessable”) in the category of pattern formability due to having “poor” alkali developing property, so the pattern formability category adds nothing beyond what is shown by the alkali developing property category.
Examiner stated in the previous interview that the issue of a significant showing of unexpected results (and thus a showing of non-obviousness over the Tan reference) could likely best be resolved with a Declaration providing quantitative data regarding the “good” and “poor” results (which would correlate to “no residue” and “any residue”) of the alkali developing property. However, Applicant has not provided this, instead providing a re-description of the alkali-developing property evaluation metric in the same qualitative nature as it was originally described in the specification. While this does describe the metric at greater length, it adds nothing of substance or greater qualitative significance which could support the significance of the results. To clarify, the data at present lacks significant delineation between “no residue” and “any residue”. It is unclear how precise this measurement method is, what amount (in practice) of residue must remain to be measured as “any residue”, etc. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737     

/PETER L VAJDA/Primary Examiner, Art Unit 1737
05/04/2022